DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

November 20, 2014

FROM:

Cindy Mann
Director
Center for Medicaid and CHIP Services

SUBJECT:

Delay/Release of Affordable Care Act Federal Upper Limit

This CMCS informational bulletin is to provide an update on the anticipated finalization of the
Affordable Care Act federal upper limits (FULs) for multiple source drugs.
The Centers for Medicare & Medicaid Services (CMS) announced June 2014 that we would not
be finalizing the Affordable Care Act FULs in July 2014; and indicated that we would provide
detailed guidance to states with sufficient lead time to implement the Affordable Care Act FULs.
We noted that we would provide a new finalization date for the FULs in this guidance.
We expect to release the finalized Affordable Care Act FULs at or about the same time that we
publish the Medicaid Covered Outpatient Drug final rule (CMS-2345-F). At that time, we also
plan to issue formal detailed guidance to the states to implement the Affordable Care Act FULs.
This will include the information that the states will need to include in their Medicaid state plan
amendments, including detailed timelines for compliance.
We will continue to analyze the draft monthly Affordable Care Act FULs data, including the
relationship of these FULs to the National Average Drug Acquisition Cost pricing, as we
continue to work to implement the FULs provisions of sections 1927(e)(4) and (e)(5) of the
Social Security Act. We will also continue to post the draft monthly Affordable Care Act FUL
files on Medicaid.gov.
We look forward to continuing to partner with you as you continue your work to implement the
provisions of the Affordable Care Act. For more information on the Affordable Care Act FULs,
please visit http://www.medicaid.gov/Medicaid-CHIP-Program-Information/ByTopics/Benefits/Prescription-Drugs/Federal-Upper-Limits.html.

